Case 1:16-vv-01392-UNJ Document 24 Filed 06/07/17 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1392V
                                      Filed: June 7, 2017
                                        UNPUBLISHED

****************************
MEERA THAKOOR,                        *
                                      *
                  Petitioner,         *      Ruling on Entitlement; Concession;
v.                                    *      Influenza (“Flu”); Shoulder Injury
                                      *      Related to Vaccine Administration
SECRETARY OF HEALTH                   *      (“SIRVA”);
AND HUMAN SERVICES,                   *      Special Processing Unit (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Amber Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Heather Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On October 25, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving a seasonal influenza (“flu”) vaccination
on January 18, 2014. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On June 5, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent concluded that petitioner’s right shoulder injury is compensable
as a “caused-in-fact” injury under the Vaccine Act. Id. at 4. Respondent further agrees
that petitioner met the statutory requirements for compensation under the Vaccine Act.
Id.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Case 1:16-vv-01392-UNJ Document 24 Filed 06/07/17 Page 2 of 2




     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2